OPINION OF THE COURT
. On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order reversed, with costs, claimant’s motion to reject the referee’s report granted, report rejected and the matter remitted to Supreme Court, New York County, with directions to remand to the referee for a hearing to determine whether any portion of the settlement was attributable to economic loss, and, if so, what portion was so attributable. The superintendent’s interpretation of the regulation at issue (11 NYCRR 65.12 [a] [“Other Definitions”, subd (h)]) would make it inconsistent with the provisions and intent of the no-fault statute (Insurance Law, art 18). It therefore must be construed to exclude from no-fault coverage only conduct applied directly to “repairing, servicing or otherwise maintaining motor vehicles”.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.